Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 10/26/2021 that has been entered and made of record.
Response to after Final
3.	Claim 1 and 11 are currently amended. Claims 10-20 are cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter
4.	Claims 1-9 and 11-19 are allowed.

 Following is Examiner's statement of reason for allowance.
5.	Independent claim 1 and 11 are allowable because prior art fails to teach or suggest, either alone or in combination, a method comprising: prompting, by data 
6.	Claims 2-9 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for prompting of claim 1.
7.	Claims 12-19 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim11 as the system of claim 11.

9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677